DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-20 are pending and under examination.


35 USC § 101 rejections maintained 
The rejections of claims 1, 2, 4-9 and 12-19 as not being directed to patent eligible subject matter under 35 USC § 101 are maintained.
Applicant states that the amended claims incorporate the technical feature "the subject who had received a therapy of thyroid cancer" of claim 3 into claim 1, to recite a method for distinguishing a method of prognosis of thyroid cancer in a subject in need thereof, comprising obtaining an exosome from the subject who had received a therapy of thyroid cancer; and detecting a trend of a level of thyroglobulin present in the exosome which is sufficient to amount to adding significantly more to the alleged judicial exception.
Applicant’s argument has been considered but are not persuasive. The limitation "the subject who had received a therapy of thyroid cancer" only requires that the patient being tested has been previously treated. Monitoring a patient by measuring levels of thyroglobulin in exosomes during treatment for thyroid cancer would encompass this limitation. Kennedy discloses that the present invention provides methods for providing monitoring, and treatment of cellular proliferation (paragraph 33). Walfish disclose that thyroid cancer markers and agents that interact with the thyroid cancer markers, may be used in detecting, screening for, diagnosing, characterizing, and monitoring thyroid cancer (i.e., monitoring progression of the cancer or the effectiveness of a therapeutic treatment) or for assisting in determining patient survival (paragraphs 5, 40, 52, 55). Thus, the limitation “the subject who had received a therapy of thyroid cancer" does not add a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field.


35 USC § 103(a) rejections maintained 
The rejections of claims 1, 2 and 4-20 under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US 2010/0131432, published 27 May 2010) in view of Ringel (Thyroid, 21:487-492, 2011) and Vlasov et al J Thyroid Res, 2016:9276402, 2016) are maintained.
Kennedy teaches methods of diagnosing thyroid cancer by detecting levels of gene products such as thyroglobulin (paragraph 7, 101, 124; Tables 2,  6). Kennedy disclose that samples may be analyzed by immuno-histochemical staining, ELISA and mass spectrometry. (paragraphs 55, 124). Kennedy disclose analysis of a biological sample, such as exosome bio-signatures of a subject (paragraph 305). Kennedy disclose that the gene products may be obtained from urine (paragraph 89). Kennedy disclose that samples are classified according to post-surgical thyroid pathology: samples exhibiting follicular adenoma (FA), lymphocytic thyroiditis (LCT), or nodular hyperplasia (NHP) are classi­fied as benign; samples exhibiting Hurthle cell carcinoma (HC), follicular carcinoma (FC), follicular variant of papil­lary thyroid carcinoma (FVPTC), papillary thyroid carci­noma (PTC), medullary thyroid carcinoma (MTC), or ana­plastic carcinoma (ATC) are classified as malignant (paragraph 320).
	Ringel disclose metastatic lesion are located based on elevated levels of thyroglobulin (page 489, 1st paragraph; page 490, 1st paragraph). Ringel disclose that biomarkers in exosomes may be released from cancer cells (page 490, 1st paragraph). Rangel disclose cancer-derived exosomes can be isolated from circulating blood (Id). Rangel disclose treatments using tumor cells or tumor antigens (page 489, 2nd column).   Ringel disclose that metastatic cancer may develop following removal of the primary tumor (Abstract).
Vlasov disclose thyroid cells secrete exosomes loaded with thyroglobulin (pages 3 to 5). Vlasov disclose that exosomes are isolated using differential centrifugation (section 2.2).
One of ordinary skill in the art would be motivated to combine Ringel’s disclosure that thyroglobulin is elevated in thyroid cancer and treatment of thyroid cancer with tumor cells or tumor antigens with Kennedy’s methods of diagnosing thyroid cancer by detecting levels of gene products such as thyroglobulin because both Kennedy and Ringel disclose that thyroglobulin can be used as a biomarker for thyroid cancer and also disclose that exosomes are release from thyroid cancer cells. Given that Vlasov disclose that thyroid cells secrete exosomes loaded with thyroglobulin while Kennedy and Ringel disclose that thyroglobulin can be used as a biomarker for thyroid cancer, it would have been prima facie obvious to obtain exosomes from a subject to measure levels of thyroglobulin in the exosomes.
 	As stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So too, "[glranting patent protection to advances that would occur in the ordinary course without real innovation retards progress." 

One of ordinary skill in the art would have had a reasonable expectation of success detecting exosomes laden with thyroglobulin in subjects with thyroid cancer given the role of thyroglobulin in diagnosing thyroid cancer and the disclosure that thyroglobulin has been found in exosomes released from thyroid cells.


 The rejections of claims 1, 2 and 4-20 under 35 U.S.C. 103 as being unpatentable over Walfish et al (US 2011/0275065, published 10 November 2011) in view of Ringel (Thyroid, 21:487-492, 2011) and Vlasov et al J Thyroid Res, 2016:9276402, 2016) are maintained.
Walfish disclose methods for detecting, screening for, diagnosing, monitoring,
and characterizing thyroid cancer by measuring levels of thyroid cancer biomarkers, including thyroglobulin (paragraphs 2, 4-13, 60, 61, 124; Table 2). Walfish further disclose diagnosing the stage of thyroid cancer in a subject or characterizing thyroid cancer in a subject (paragraph 26). Walfish disclose that literature searches were done to determine whether the biomarkers have been reported to be present in exosomes or in patient samples (paragraphs 216, 217). Walfish disclose that samples include urine (paragraph 84).
	Ringel disclose metastatic lesion are located based on elevated levels of thyroglobulin (page 489, 1st paragraph; page 490, 1st paragraph). Ringel disclose that biomarkers in exosomes may be released from cancer cells (page 490, 1st paragraph). Rangel disclose cancer-derived exosomes can be isolated from circulating blood (Id). Rangel disclose treatments using tumor cells or tumor antigens (page 489, 2nd column).   Ringel disclose that metastatic cancer may develop following removal of the primary tumor (Abstract).
Vlasov disclose thyroid cells secrete exosomes loaded with thyroglobulin (pages 3 to 5). Vlasov disclose that exosomes are isolated using differential centrifugation (section 2.2).
One of ordinary skill in the art would be motivated to combine Ringel’s disclosure that thyroglobulin is elevated in thyroid cancer and treatment of thyroid cancer with tumor cells or tumor antigens with Walfish’s methods of diagnosing thyroid cancer by detecting levels of thyroglobulin because both Walfish and Ringel disclose that thyroglobulin can be used as a biomarker for thyroid cancer and also disclose that exosomes are release from thyroid cancer cells. Given that Vlasov disclose that thyroid cells secrete exosomes loaded with thyroglobulin while Walfish and Ringel disclose that thyroglobulin can be used as a biomarker for thyroid cancer, it would have been prima facie obvious to obtain exosomes from a subject to measure levels of thyroglobulin in the exosomes.
 	As stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So too, "[glranting patent protection to advances that would occur in the ordinary course without real innovation retards progress." 

One of ordinary skill in the art would have had a reasonable expectation of success of detecting exosomes laden with thyroglobulin in subjects with thyroid cancer given the role of thyroglobulin in diagnosing thyroid cancer and the disclosure that thyroglobulin has been found in exosomes released from thyroid cells.

Applicant states that Paragraph [0319] and FIG. 6 of Kennedy disclose a method of diagnosing thyroid cancer based on determining the expression of specific genes in the sample, and a full list of 4918 genes is identified as statistically significantly differentially expressed, differentially spliced or both between benign and malignant, benign and normal, or malignant and normal samples at either the probe-set of gene level. For example, in Table 2, Kennedy used biomarkers for diagnosing of thyroid cancer based on an increased expression of DPP4, SERPINA1 and PROS1 or decreased expression of MATN2. Applicant argues that although paragraphs [0089] of Kennedy discloses that gene products may be obtained from urine, and that levels of gene products in Examples 1 to 7 of Kennedy such as thyroglobulin can be used as markers for gene expression, the thyroid samples were merely examined for gene
expression in malignant, benign and normal samples. Applicant argues that Kennedy
teaches that the markers seems to play a role in tumorigenesis, as in paragraph
[0034] mentions that molecular profiling provides diagnosis of tumors or cancers.
Applicant further argues that Kennedy fails to teach to use a method of prognosis of thyroid cancer by detecting a trend of a level of thyroglobulin present in exosome. Applicant argues that there is no indication that Kennedy teaches "a trend of a level of thyroglobulin present in exosome." Applicant argues that it is deemed that the feature of "detecting a trend of a level of thyroglobulin present in the exosome" recited in the amended independent claim 1 is not managed to be disclosed based on routine examination of gene markers disclosed by Kennedy.
In addition, Applicant argues that Kennedy teaches a method of diagnosing thyroid cancer which is not directed to a method of prognosis of thyroid cancer. Applicant argues that a skilled person in the art knows that "method of diagnosing" is used to identify a present disease, illness, problem by examination while "method of prognosis" refers to predicting the course of the diagnosed disease, illness, problem and determining treatment and outcome. Applicant argues that  Kennedy gave either no indication of which parameters were critical or no direction as to which of many possible
choices is likely to be method of prognosis of thyroid cancer.
In addition, Applicant argues that Walfish and Vlasov merely disclose methods for detecting, screening for, diagnosing, monitoring and characterizing thyroid cancer by measuring thyroglobulin. Applicant further argues that Ringel simply discloses that biomarkers in exosome may be released from cancer cells (page 490, 1st paragraph). 
Applicant argues that the present application discloses a practical and reliable biomarker for the prognosis of thyroid cancer in a subject, particularly in a subject with ablative therapy of thyroid cancer. For example, Table 3 of the present application shows that while serum thyroglobulin was not detected with chemiluminescent immunometric assay at high sensitivity(< 0.2 ng/ml), urinary exosomal thyroglobulin could be detected by peptide sequencing. Particularly, serum thyroglobulin was not detected in patients 1, 3, 4, and 8 after radioactive 1-131 ablation; however, urinary exosomal thyroglobulin showed an increasing trend, suggesting possible recurrence of thyroid cancer. 
Applicant argues that the claimed invention recited in the amended independent claim 1 of the present application is indeed non-obvious over the cited references
(Kennedy, Ringel, Vlasov, and Walfish) and claims 2-10 are thereby non-obvious
by their dependency on the amended independent claim 1. Applicant argues that regarding independent claim 15, for the same rationales set forth above for traversal of claim 1, "A method of prognosis of thyroid cancer in a subject in need thereof, comprising ... detecting a trend of a level of thyroglobulin present in the exosome" in claim 15 is non-obvious and patentable over the art of record. Applicant argues that as
such, claim 15 overcomes the obviousness rejection of the Office Action.
Applicant argues that  a prima facie case of obviousness to detect a trend of a
level of thyroglobulin present in the exosome based on a method of prognosis of thyroid cancer cannot be made with respect to the claims based on the combination of the art cited in the Office Action. 
Applicant’s arguments have been considered but are not persuasive. Kennedy teaches methods of diagnosing thyroid cancer by detecting levels of gene products such as thyroglobulin and discloses that the present invention provides methods for providing monitoring, and treatment of cellular proliferation (paragraph 33). Walfish disclose that thyroid cancer markers such as thyroglobulin and agents that interact with the thyroid cancer markers, may be used in detecting, screening for, diagnosing, characterizing, and monitoring thyroid cancer (i.e., monitoring progression of the cancer or the effectiveness of a therapeutic treatment) or for assisting in determining patient survival (paragraphs 5, 40, 52, 55). Thus, both Kennedy and Walfish teach obtaining a sample from the subject who had received a therapy of thyroid cancer; and detecting a trend of a level of thyroglobulin present in the exosome. 
Furthermore, both Kennedy and Walfish disclose monitoring the levels of thyroglobulin during treatment for thyroid cancer.  Thus, both Kennedy and Walfish teach "a trend of a level of thyroglobulin.
In addition, Ringel disclose metastatic lesion are located based on elevated levels of thyroglobulin (page 489, 1st paragraph; page 490, 1st paragraph). Ringel disclose that biomarkers in exosomes may be released from cancer cells (page 490, 1st paragraph). Ringel disclose cancer-derived exosomes can be isolated from circulating blood (Id). Vlasov disclose thyroid cells secrete exosomes loaded with thyroglobulin (pages 3 to 5). Vlasov disclose that exosomes are isolated using differential centrifugation (section 2.2). 
Thyroglobulin is a well-known marker for thyroid cancer. As discussed in both Kennedy and Walfish Monitoring levels of cancer markers during treatment is well known. Thyroglobulin was known to be present in exosomes. Thus, it would have been prima facie obvious to have a method comprising obtaining an exosome from the subject who had received a therapy of thyroid cancer; and detecting a trend of a level of thyroglobulin present in the exosome. One of ordinary skill in the art would have had a reasonable expectation of success detecting exosomes laden with thyroglobulin in subjects with thyroid cancer given the role of thyroglobulin in diagnosing thyroid cancer and the disclosure that thyroglobulin has been found in exosomes released from thyroid cells.

Applicant also argues that even assuming arguendo that a prima facie case of obviousness could be made, the unexpected effect achieved by the claimed invention of the present application including, but not limited to, the use of urinary exosomal thyroglobulin as a non-invasive, reproducible, convenient, serial, and accurate follow-up marker for patient with thyroid cancer would be sufficient to rebut the prima facie case.
In response, using urinary exosomal cancer markers to diagnose and monitor cancer was well known to be a non-invasive, reproducible, convenient, serial, and accurate follow-up marker for patient with cancer. Given that thyroglobulin is a well known marker for thyroid cancer, it would have been obvious to measure exosomal thyroglobulin to diagnose thyroid cancer and monitor progression of thyroid cancer following treatment.  Furthermore, a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). MPEP § 2145. Applicant has not sufficiently demonstrated that the successful use of exosomal thyroglobulin to diagnose thyroid cancer and monitor progression of thyroid cancer following treatment was unexpected.


Summary
Claims 1, 2 and 4-20 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642